 Case 2:20-cv-00224-DBB Document 13 Filed 10/19/20 PageID.38 Page 1 of 5

                                                                    FILED IN UNITED STATES □ 1srn1cT
                                                                        COURT, DISTRICT OF UTAH

                                                                             OCT 1 9 2020
                                                                    BYD. MARK JONE~
                                                                                  ..... , CLE::DI(
                                                                                          ., n"'
                                                                             DEPUTY CLERK



                                      Paul-Kenneth: Cromar.
             - the secured party of the name "PAUL KENNETH CROMAR", and,
                                      Barbara-Ann: Cromar.
                 - the secured party of the name "BARBARA ANN CROMAR",
                                    c/o 9870 N. Meadow Drive
                               Cedar Hills, Utah-State: uSA [84062]




             IN THE UNITED STATES DISTRICT COURT
       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                   )
                                                   )              MOTION FOR
       Paul-Kenneth: Cromar,                       )
                                                   )          EXTENSION OF TIME
              Plaintiff,                           )
                                                   )                TO ARGUE
                    vs.                            )
                                                   )
       Wanda I. Manley,                            )         Case No. 2:20-cv-224-DBP
                                                   )
              Defendant.                           )    (Removed from the Utah County
                                                   )   Justice Court I Fourth Judicial Utah
                                                   )     County, Case No. 208100052)




                     Motion for an Extension of Time to Argue

1.   Comes now, Paul-Kenneth: Cromar and Barbara-Ann:Cromar., secured parties for the

names above, as a living man and woman on the land, hereby Defendants [en pauper is], sui Juris,
in the above captioned action, who hereby moves this court under Federal Rules of Civil

                                               1
 Case 2:20-cv-00224-DBB Document 13 Filed 10/19/20 PageID.39 Page 2 of 5




Procedure Rule 6, and (Utah Civil Rules of Procedure 6(b)) for an extension of time to file a
responsive filings to the Defendant's Motion for Dismissal and Motion for Protective Order.


2.        In support of said request for an extension of time to plead, Defendants state the following:
     a. On the evening of September 24, 2020, a 75-man multi-agency SWAT assault occurred
           on the Defendant Cromars' home of9870 N. Meadow Dr., in Cedar Hills, of Utah; and,
     b. The unarmed Defendants were arrested without a warrant and their quiet residential home
           and neighborhood terrorized, and all the contents "obtained" by the "new owners"; and,
     c. Despite three weeks of numerous requests, which began from the moment of Defendants'
            arrest, followed by various requests to the Sheriffs office, to the Utah County
            Prosecutor's office, and in two preliminary hearings on the record in Utah District Court,
           the Defendants' high-end Mac computer, numerous external drives, monitor, printer, etc.,
           containing the only complete record of ALL the Defendants 2 years and 9 months worth
           of court documents, research and evidence needed for their defense and claims of fraud
            and denial of due process and a Trial, -- the Prosecutor's office just informed the
            Defendants on afternoon October 12th that the "new owner" has reportedly "discarded"
            (destroyed evidence) all this equipment, court documents, and evidence, etc.; and,
     d. Additionally, the defendant Paul-Kenneth: Cromar, without the "discarded" Mac
            computer and related equipment, has now also been deprived of the of video editing,
            productions in various forms of completion, audio & video files, and related software
            necessary for family income as a professional film producer / director; and,
     e. Reconstruction of the court files, research, and evidence, (as well as video projects) as far
            as is possible to reconstruct, will require a massive effort in time and resources; and,
     f.     Plus the newly discovered need to obtain additional proof referenced within newly
            unsealed US DISTRICT COURT document (August 21, 2020) with evidence of possible
            RICO violations and fraud perpetuated by specific individuals on the Defendants, the US
            District Court and the Tenth Circuit Court of Appeals, and in other related cases; and,
                   (NOTE related cases in Plaintiff's pursuit of Justice includes: UTAH FOURTH
                   JUDICIAL DISTRICT COURT (Provo) civil cases #190400494, #196410645
                   #200400972,#201402860 & #201402868, - and in U.S. DISTRICT COURT (SLC)
                   2:09-cv-1102, 2: 17-cv-01223-RJS-EJF, 2: 19-cv-0255-TDD, 2:20-cv-224, 2:20-cv-625)
                                                     2
 Case 2:20-cv-00224-DBB Document 13 Filed 10/19/20 PageID.40 Page 3 of 5




   g. That in the interests of fairness and impartiality in the administration of justice, the
        Defendants pray this court grant an extension of time to the Defendants of 75-days (60-
        days minimum) to plead and reply on the court, with submission promised as possible
        within the grace window, to promote the speedy justice desired by the Defendants; and,
   h. This extension is necessary in order for the Defendants to meet properly reply and move
        the court, outside the normal timetable imposed within the regular court process, which
        also herein simultaneously requests a STAY OF ANY ACTION that may have occurred
        since the time leading up to and since the SWAT of September 24, 2020; and,
   1.   This extension should begin today with recommendation of the expiration of the court
        imposed date of Tuesday, December 30, 2020; and doing so,
   J.   While reserving the right to correct and amend this filing as necessary.


Respectfully presented to the court on this 16th day of October, 2020,




                                                         , C- -+,;$1
        =-r---=--=-l--"=:i.---1=........- ~ L . . 1 _ . . L - ~
         aul-Kenneth: Cromar,
                                                                  -,- - - - - - - - - -
                                                                      Barbara-Ann: Cromar,
        c/o 9870 N. Meadows Drive                                     c/o 9870 N. Meadows Drive
        Cedar Hills, UT [84062]                                       Cedar Hills, UT [84062]
        suijuris informa pauperis                                     suijuris informa pauperis




                                                                  3
 Case 2:20-cv-00224-DBB Document 13 Filed 10/19/20 PageID.41 Page 4 of 5




                                 CERTIFICATE OF SERVICE
  <:;?_l- \l,q__,..~t C..""•'A--cw-
I, ~certify that a true copy of the attached Motion for Extension of Time has been served

as identified below to the following:




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RYANS. WATSON
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683, Ben Franklin Station
Washington, D.C. 20044-0683                   Certified Mail:
                                                                ----------



WILLIAMP. BARR
UNITED STATES -Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001                     Certified Mail:
                                                                ----------




                                        ,hu~-!~o~c
                                                 _____
                                        c/o 9870 N. Meadows Dr.
                                        Cedar Hills, Utah [84062]


                                        October 16, 2020




                                                 4
         Case 2:20-cv-00224-DBB Document 13 Filed 10/19/20 PageID.42 Page 5 of 5




                                                                                                                                                               ·u.s.   POSTAGE PAID
                                                                                                                                                                ~~J.fA"JT GROVE, UT
                                                                                                                                                                84062
                                                                                                                                                                OCT 16. 20
                                                                                                                                                                AMOUNT
                                                                                                                                         ......11111,iilllll
                                               •                                                                                                                  $14.15                                      ,;
                                                             'J7f f I rdt f 7 . . e f 'tr ff trs en ,__                                          84101                                                        §



d
                                                                                                                                                                R2305P151574-14
                                                                                                                                                                                                               [
                                                                                                                                                                                                              ~-
                                                                                                      r@                                                                                                      • -0

                UNITED ST.I.I                                                                                                                                                                                 ~~

                                                         1111111 H1111
                                                                                                                                                                                                               0"
                                                                                                                                                                                                              =- "
                POST/Jl SER1                                                                                     PRIORITY®                                              ~
                                                                                                                                                                        D
                                                                                                                                                                               UNITEDST/lTES
                                                                                                                                                                               POST/lLSERVICE®
                                                                                                                                                                                                              i;
                                                                                                                                                                                                              E  °'
                                                                                                                                                                                                              -.::
                                                     7019 2280 0000 3191 1790                                        *MAIL*                                                 VISIT US AT USPS.COM"
                                                                                                                                                                            ORDER FREE SUPPLIES ONLINE        ~~
                                                                                                                                                                                                              ?~
1 Expected delivery date specified for domestic use.                                                             FROM:     'D
                                                                                                                            1 ~\ -
                                                                                                                                                                   C
                                                                                                                                            \(e. lA.v-..:c:_-1;:\-< Vl:t~v
                                                                                                                                                                                                              _Q"'
                                                                                                                                                                                                              a:~
                                                                                                                                                                                                              -g :e
■    Most domestic shipments include up to $50 of insurance (restrictions apply).*                                                                                                                            ~~
                                                                                                                              c/o 'T 2> 70 N. IV\-e.c..d.o w 'Dr.                                             CG~
                                                                                                                                                                                                              :e,-_Cl)"'
11   USPS Tracking® included for domestic and many international destinations.
1 Limited international insurance."""
                                                                                                                              C cl£Lv- 1\H\ s , lhl!t..\,.__ [y l{-D e,, 'J..]
                                                                                                                                   €
                                                                                                                                                                                                              ~
                                                                                                                                                                                                              .Q ai
                                                                                                                                                                                                               ~
                                                                                                                                                                                                              a. a.
                                                                                                                                                                                                               0,
                                                                                                                                                                                                                    co
                                                                                                                                                                                                                    0

                                                                                                                                                                                                                      •
                                                                                                                                                                                                               CCI)
                                                                                                                                                                                                              =g ::i
i When used internationally, a customs declaration form is required.                                                                                                                                          m@
                                                                                                                                                                                                              _.,,.
                                                                                                                                                                                                               C IL
                                                                                                                                                                                                              <I>-
'Insurance does not cover certain items. For details regarding claims exclusions see the                                                                                                                       "=>W
                                                                                                                                                                                                                  a.
.---? Mail Manual athttp://pe.usps_com.                                                                                                                                                                        0"'

         femational Mail Manual at http://pe.usps.com for availability and !imitations of coverage.
                                                                                                                                                                                                              -j °'~
                                                                                                                              TO:               D. Mciv-k --J:,1---.e.-'.::>                                  g0
                                                                                                                                                                                                              -0:::
                                                                                                                                                                                                               "'0
                                                                                                                                                                                                              -0 C


                                                                                                                                                 CL-._,,..)::.. ot- --\-k. Cou.,,.+
                                                                                                                                                                                                              ~~
                                                                                                                                                                                                               ~"'
                                                                                                                                                                                                               C. 0,
                                                                                                                                                                                                              ~~
                                                                                                                                                                                                              -0 0


         ~T RATE ENVELOPE                                                                                                                     3 S- [ S , Wes-\- ~""'fl e__
                                                                                                                                                                                                              C     0,
                                                                                                                                                                                                              "' C.
                                                                                                                                                                                                              ~~
                                                                                                                                                                                                              ~~
         ATE Ii ANY WEIGHT
                                                                                                                                              Se._ \"t' Lo..\:.~ c_,~ )-_,,\tct L                             "'3'
                                                                                                                                                                                                              "'-"'-
                                                                                                                                                                              1                              •cciccr
                                                                                                                                                                                                              1i5 ~
                                                                                                                                                                                                              0 -0
                                                                                                                                                                                                              a. "'
                                                                                                                                                                       S4- 1D l                               cq 15
                                                                                                                                                                                                              ::, C
                                                                                                                                                                                                               "'0
          ~CKED ■ INSURED
                                                                                                                                                                                                              .c =-
                                                                      To schedule free Package Pickup,
                                                                             scan the QR code.
                                                                                                          i                                                                                                   -  "'
                                                                                                                                                                                                              0 :§
                                                                                                                                                                                                              ,-.>
          l                                                                                                                                                                                                   r: "

                                                                               .          . .~                   Label 228, March 2016                   FOR DOMESTIC AND INTERNATIONAL USE                   "'"',._
                                                                                                                                                                                                              C.,a
                                                                                                                                                                                                              e
                                                                                                                                                                                                              C."




                                                                               •
                                                                                                                                                                                                              "'E
                                                                                                                                                                                                              :S ~


          lllllllllllll~lllllllllfIIi                                                                       _____·L-
                                                                                                                                                                                                             !'2 "
                                                                                                                '                                                                                             gj
                                                                             . l!h                        .!
                                                                                                                                                                                             _J
                                                                                                                                                                                                             a,:;;
                                                                                       a: •                     '
                                                                                                                                                                                                             g"'
                                             EP14F May 2020                                               _:,   ·.
______ psoooo1000014                                                                                                                                                                                         .,,
                                                                                                                                                                                                              C.

                                             OD: 121/2 x 91/2                USPS.COM/PICKUP
                                                                                                                                                                                                             i5

                                                                                                                                                                                                         t     .           I
                                                                                                                                                                                                         ~
